Citation Nr: 9927186	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-15 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


REMAND

The veteran had active duty from June 1965 to June 1967.

Upon review of the documents contained in the claims file, 
the Board notes that, in correspondence with the Board dated 
September 13, 1999, the veteran and his service organization 
representative requested that the personal hearing previously 
scheduled for him at the Department of Veterans Affairs (VA) 
Central Office in Washington, D.C. for September 20, 1999, be 
canceled.  They further requested that a Travel Board hearing 
be scheduled for him before a Member of this Board sitting at 
the VA Regional Office (RO) in Los Angeles, California.  

Therefore, to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following development:

1. The RO should schedule a Travel Board 
hearing, in accordance with 38 C.F.R. 
§ 20.704(a), and should notify the 
veteran and his service organization 
representative of the date of such 
hearing by sending a letter of 
notification to the veteran at his 
current address of record, with a copy to 
his representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


